Citation Nr: 0722970	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  03-02 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been obtained to reopen 
a claim of entitlement to service connection for degenerative 
disc disease of the lumbar spine, to include as secondary to 
a service-connected right ankle disability, and if so, 
whether service connection is warranted for the claimed 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1943 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Houston, Texas.  The veteran testified before the 
undersigned Veterans Law Judge in March 2007; a transcript of 
that hearing is associated with the claims folder.


FINDINGS OF FACT

1. A December 1994 RO rating decision denied the veteran's 
claims of entitlement to service connection for degenerative 
disc disease of the lumbar spine; the veteran did not appeal 
this RO rating decision.

2. Evidence associated with the claims file after the last 
final denial in December 1994 is new evidence, and when 
considered with the previous evidence of record, it relates 
to an unestablished fact necessary to substantiate the 
veteran's claim.

3. Degenerative disc disease of the lumbar spine was not 
manifested during the veteran's active duty; any current 
degenerative disc disease of the lumbar spine is not 
otherwise related to such service or caused or aggravated by 
the veteran's service-connected right ankle disability.




CONCLUSIONS OF LAW

1. The December 1994 RO rating decision is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

2. New and material evidence has been submitted, and the 
claim of entitlement to service connection for degenerative 
disc disease of the lumbar spine is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

3. Degenerative disc disease of the lumbar spine was not 
incurred in or aggravated by the veteran's active duty 
service, nor is it proximately due to or the result of the 
veteran's service-connected disabilities.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence - evidence that is both new and 
material.  Because these requirements define particular types 
of evidence, when providing the notice required by the VCAA 
it is necessary, in most cases, for VA to inform claimants 
seeking to reopen a previously and finally disallowed claim 
of the unique character of evidence that must be presented.  

For purposes of evaluating the veteran's request to reopen 
his claim of service connection for degenerative disc disease 
of the lumbar spine, to include as secondary to a service-
connected right ankle disability, the Board notes that a 
lengthy discussion of VCAA notice is unnecessary as the Board 
is reopening this claim.  However, since the Board is 
considering the veteran's claim on its merits, a discussion 
of whether VCAA notice was provided regarding his underlying 
claim is necessary.  

After careful review of the claims folder, the Board finds 
that the veteran has been provided appropriate VCAA notice by 
letters dated in March 2002, June 2003, and June 2005.  These 
letters informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
March 2002 and June 2003 letters provided this notice with 
respect to the veteran's direct service connection theory, 
and the June 2005 letter provided notice regarding the 
information and evidence necessary to substantiate a claim 
under a theory of secondary service connection.  These 
letters also advised him of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  Finally, the June 2005 letter 
expressly notified the veteran of the need to submit any 
pertinent evidence in his possession.  

The March 2002 letter was sent to the veteran prior to the 
July 2002 rating decision.  VCAA notice regarding notice 
elements two and three was therefore timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  This letter also 
provided notice regarding element number one with respect to 
the veteran's claim that his degenerative disc disease of the 
lumbar spine is directly related to service.  Thus, notice 
for element one was partially timely.  Id.  The notice 
provided in the June 2005 letter, regarding elements one 
(with respect to secondary service connection claim) and 
four, was sent after the July 2003 rating decision.  However, 
to the extent that this notice was not given prior to the 
initial adjudication of the claims in accordance with 
Pelegrini II, the Board finds that any timing defect was 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In this regard, the notice provided to the veteran 
in June 2005 fully complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and, after the 
notice was provided, the case was readjudicated and a 
supplemental statement of the case was provided to the 
veteran in February 2006.  See Pelegrini II, supra; Mayfield 
v. Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 2006) (a 
(supplemental) statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 letter provided such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2006).  In this regard, 
the veteran's service medical records are associated with the 
claims folder, as well as all relevant VA treatment records 
and private treatment records from Methodist Hospital.  The 
veteran has not identified any additional relevant, 
outstanding records that need to be obtained before deciding 
his claim.  Finally, the veteran was afforded a VA 
examination in conjunction with his claim on appeal.

As discussed in more detail below, the Board is reopening the 
veteran's claim on the basis of his testimony regarding an 
in-service injury to his back.  Specifically, the veteran 
asserts that his back was injured in an explosion during 
World War II (WWII).  Although the veteran's testimony is 
sufficient to reopen his claim, it is not sufficient evidence 
of an in-service injury to support his underlying service 
connection claim.  In a letter dated June 2005, the RO 
informed the veteran that more specific details were needed 
regarding his claimed WWII explosion incident in order to 
verify this initial back injury.  No response was ever 
received from the veteran.  The Board is satisfied that the 
June 2005 letter provided more than adequate notice of what 
evidence the veteran needed to submit to substantiate his 
underlying claim; in fact, the notice was specific to his 
claim.  The veteran has therefore been provided ample 
notification and opportunity to submit evidence in support of 
his claim, yet he has failed to do so.  Without additional 
information from the veteran, the Board concludes that there 
is no additional assistance or notice VA could provide.  See 
Wood v. Derwinski, 1 Vet. App. 190 (1991) (the duty to assist 
is not a one-way street).

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

I. New and Material Evidence

38 C.F.R. § 3.156(a) (2006) defines "new and material 
evidence" as evidence not previously submitted which relates 
to an unestablished fact necessary to substantiate the claim 
and presents the reasonable possibility of substantiating the 
claim.  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).  In order for evidence to be sufficient to reopen a 
previously disallowed claim, it must be both new and 
material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  Smith v. 
West, 12 Vet. App. 312, 314 (1999).  If it is determined that 
new and material evidence has been submitted, the claim must 
be reopened.  VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist the veteran in 
developing the facts necessary for his claim has been 
satisfied.

Regarding whether any newly received evidence is material, 
the veteran does not have to demonstrate that the new 
evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

At the time of the prior final denial in these matters, as 
issued in a December 1994 RO rating decision, the evidence 
under consideration consisted of the veteran's service 
medical records and a May 1994 treatment report by Dr. 
Willhoite.  The December 1994 rating decision notes that the 
evidence fails to establish that the veteran's degenerative 
disc disease of the lumbar spine was incurred during service 
or is otherwise related to service.  The Board notes that the 
veteran did not raise the issue of secondary service 
connection until his January 2002 request to reopen.  The 
veteran did not timely appeal the RO's decision; thus, it 
became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2006).  

The RO denied the veteran's request to reopen his claim in a 
July 2002 rating decision, citing that new and material 
evidence had not been submitted.  The RO noted that the 
evidence received did not indicate that his disability was 
related to service, nor did it show that his degenerative 
disc disease of the lumbar spine was related to a service-
connected disability.

Records received since the December 1994 rating decision 
include the following: more statements from the veteran, 
including a statement asserting that he injured his back in 
an explosion during WWII, VA radiographic reports dated April 
1997 through March 2001, Methodist Hospital medical records, 
VA urology records, a photo of the veteran and another 
wounded serviceman, a January 2006 VA examination report 
(which indicates evidence of an explosion injury to the 
veteran's right hip), and testimony from a March 2007 Board 
hearing.

On review of the record, the Board finds that the additional 
evidence received is new, as it was not previously of record.  
Moreover, the veteran's testimony and statements regarding an 
in-service back injury (by an explosion) and the January 2006 
VA examination report indicating evidence of a right hip 
explosion injury, when presumed credible, bear directly on 
the bases for the previous denial of his claim on appeal 
(i.e., the matter at hand).  Such evidence is also so 
significant that it must be considered in order to fairly 
decide the merits of the claims.  Hence this evidence is 
material and the veteran's claim may be reopened.

II. Service Connection

The veteran contends that he is entitled to service 
connection for degenerative disc disease of the lumbar spine.  
He asserts that his back problems began during active service 
due to an injury resulting from a grenade explosion during 
WWII.  He states that his back disorder is also the result of 
an antalgic gait from his service-connected right ankle 
disability.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2006).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

With respect to the veteran's contention that his 
degenerative disc disease of the lumbar spine is also the 
result of his service-connected right ankle disability, 
38 C.F.R. § 3.310 (2006) is for application.  According to 
such regulation, disability which is proximately due to, or 
the result of, a service-connected disease or injury shall be 
service connected.  Id.  When service connection is 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  Id.

As an initial matter, the Board observes that the veteran is 
service-connected for a right ankle disability.  According to 
the June 1965 rating decision granting service connection for 
this disability, the veteran suffered a right ankle fracture 
during service.  However, a review of his service medical 
records reveals that the veteran fractured his left ankle 
during service.  Nevertheless, service connection has been in 
place for the right ankle since March 8, 1965, and there is 
no evidence of record that this error was the result of 
fraud.  Thus, service connection for a residuals of a right 
ankle fracture is preserved and the Board will consider 
whether the veteran's low back disability is secondarily 
related to his right ankle disability.  See 38 U.S.C.A. 
§ 1159 (West 2002); 38 C.F.R. § 3.957 (2006).

The veteran's service medical records are silent for any 
complaints of back pain or injury, and there is no indication 
that he was treated for injuries from a grenade explosion 
during WWII.  His October 1945 separation examination makes 
no mention of any clinical abnormalities of the veteran's 
spine.  Moreover, the separation report provides a list of 
all significant diseases, wounds, and injuries.  Those 
indicated are a broken a left hand, a broken left ankle, and 
bilateral trench foot; no back injury is noted.

As noted above, the veteran contends that he injured his back 
in a grenade explosion.  In addition to a back injury, the 
claims folder also contains statements by the veteran that he 
injured his right hip in this alleged explosion.  Moreover, a 
January 2006 VA examination report indicates evidence of an 
explosion injury to the veteran's right hip.  The veteran's 
statements, when considered in light of the January 2006 VA 
examination report findings, tend to support a finding that 
he was involved in an explosion during service.  However, the 
record demonstrates that the veteran did not attribute his 
right hip problems to this alleged explosion until an October 
1990 VA examination.  Prior to 1990, VA examination reports 
dated May 1965 and October 1975 indicate that the veteran 
reported having polio in 1950 (post-service) which affected 
his entire right lower extremity.  There is also an October 
1954 treatment report of record which indicates that the 
veteran has paralysis involving the right hip musculature and 
all the muscles of the right lower extremity secondary to 
acute anterior poliomyelitis in 1952.

The Board notes that the January 2006 VA examiner did not 
provide a medical basis or note objective clinical findings 
to support the conclusion that the veteran's right hip 
demonstrated evidence of an explosion injury.  Thus, with 
consideration of the lack of evidence of an injury in the 
service medical records and a post-service history of polio 
affecting the right hip and right lower extremity, the Board 
concludes that a preponderance of the evidence is against any 
finding that the veteran's back was injured in a grenade 
explosion during service.  A lack of evidence of an in-
service injury as well as the absence of complaints, 
treatment, or diagnosis of back problems weighs heavily 
against the veteran's claim.

Following service separation, there is no evidence of 
complaints, diagnosis, or treatment for any low back problems 
until May 1990.  A VA medical record dated May 1990 indicates 
that the veteran reported a history of low back pain partly 
related to a WWII grenade injury.  A December 1990 VA record 
notes a diagnosis of chronic neck and back pain secondary to 
degenerative joint disease.  There is no additional evidence 
of complaints or treatment until a February 1993 VA medical 
record indicating that the veteran was diagnosed with left 
lumbar strain, resolving.  The veteran is seen by Dr. 
Willhoite in May 1994 for a one year history of back pain, 
and an April 1995 X-ray of the lumbar spine reveals some 
degenerative annular bulging at L2-3 and L4-5 with 
intervertebral joint space narrowing at L3-4 and L5-S1.  
There is, however, no evidence of disc herniation or spinal 
stenosis.  The veteran is eventually diagnosed with spinal 
stenosis in March 1999, and a March 2001 myelogram report 
notes stenosis secondary to disc herniation at L1-2.  
Degenerative disease is noted in discs L2 through L5.

The Board finds the thirty-five year lapse in time between 
the veteran's active service and the first evidence of back 
problems weighs against his claim.  The Board may, and will, 
consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the veteran has 
not complained of the maladies at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc). 

The veteran underwent VA examination in January 2006; the 
diagnosis provided in the report is lumbar spondylosis, 
degenerative disc disease, and scoliosis, status post-
laminectomy at L2-L5 with fusion and stabilization at L1-2.  
The examiner noted that the veteran reported a history of 
this disorder since 1994.  During the examination, the 
veteran demonstrated an abnormal gait characterized by 
limping with a right foot drop, normal posture, and abnormal 
motor function in the right lower extremity due to polio.  
There was no significant structural damage to the veteran's 
right hip or lumbar spine.  

The examination report provides an opinion that the veteran's 
current lumbar disorder is not due to his right ankle 
disability or an in-service explosion injury.  Rather, the 
report indicates that the veteran's degenerative disease is a 
direct consequence of his activities of daily living.  The 
examiner noted that there was no evidence that the right 
ankle arthropathy (residual of the fracture) would cause 
lumbar degenerative disease of such severity, and there was 
little evidence that a hip shrapnel injury would cause 
degenerative disc disease.  Moreover, the report states that 
the veteran has significant post-polio syndrome involving 
significant muscle atrophy in the right lower extremity.  It 
was the examiner's opinion that the veteran's post-polio 
right lower extremity disorder was more likely to contribute 
to abnormal body mechanics and kinetics in activities of 
daily living, thereby aggravating the veteran's degenerative 
disc disease of the lumbar spine.  As a final note, the 
examiner added that a review of the veteran's records 
indicated that his polio and post-polio syndrome were less 
likely related to service.

The conclusions and opinions provided in the January 2006 VA 
examination report were drawn after a thorough interview and 
examination of the veteran and a review of the claims file.  
Moreover, the report offers a reasonable rationale for the 
offered medical opinions.  Thus, the Board concludes that 
this report will be afforded considerable probative weight as 
an expert medical opinion specifically addressing the issue 
of nexus between the veteran's lumbar spine disorder and his 
military service as well as his lumbar spine disorder and 
service-connected right ankle disability.  See Sklar v. 
Brown, 5 Vet. App. 140 (1993) (the probative value of a 
medical opinion is generally based on the scope of the 
examination or review, as well as the relative merits of the 
expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion).  See 
also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the 
credibility and weight to be attached to such opinions are 
within the province of the Board as adjudicators).  

The Board observes that there is nothing in the veteran's 
claims file, other than his own statements, correlating his 
lumbar spine disorder with service or his service-connected 
right ankle disability.  In this regard, none of the 
contemporaneous medical evidence of record discusses the 
etiology of his lumbar spine disease.  Unfortunately, the 
veteran's statements regarding the relationship between his 
current lumbar disability and either service or his right 
ankle disability cannot be considered competent evidence of a 
nexus.  As a layperson, the veteran is competent to provide 
evidence regarding injury and symptomatology; however, he is 
not competent to provide evidence regarding diagnosis or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Only a medical professional can provide such evidence.  

Similarly, the Board is not competent to make its own 
independent medical determinations.  Rather, it must have 
plausible reasons, based upon medical evidence in the record.  
See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In the 
present case, the competent evidence of record, namely, the 
January 2006 VA examination report, indicates that the 
veteran's current degenerative disc disease of the lumbar 
spine is not related to service or his service-connected 
right ankle disability.  The veteran's remaining medical 
records are silent for etiological opinions.  The Board notes 
that while an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  

In sum, there is a lack of any contemporaneous or objective 
evidence of an in-service back injury, a thirty-five year 
lapse in time between service and the first evidence of back 
complaints, an absence of any evidence linking the veteran's 
current lumbar spine disorder to an incident of service or to 
his service-connected ankle disability, and a competent 
negative nexus opinion of record indicating that the 
veteran's current lumbar spine disorder is more likely 
aggravated by nonservice-connected post-polio residuals.  In 
light of such circumstances, the Board concludes that a 
preponderance of the evidence is against the veteran's claim 
and it must therefore be denied.  As a preponderance of the 
evidence is against this claim, the benefit of the doubt rule 
does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The veteran's claim of service connection for degenerative 
disc disease of the lumbar spine is reopened, and to this 
extent the claim is granted.

Entitlement to service connection for degenerative disc 
disease of the lumbar spine, to include as secondary to a 
service-connected right ankle disability, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


